                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SUMOTEXT CORP.,                                    Case No. 16-cv-01370-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF'S
                                   9             v.                                         ADMINISTRATIVE MOTION TO LIFT
                                                                                            PROTECTIVE ORDER AS TO
                                  10     ZOOVE, INC., et al.,                               DEPOSITION TRANSCRIPTS
                                  11                    Defendants.                         [ECF 430]
                                  12
                                              Before the Court is Plaintiff’s motion to lift the protective order as to all deposition
Northern District of California
 United States District Court




                                  13   transcripts that were previously designated Attorneys’ Eyes Only (“AEO”) under the Protective
                                  14   Order in this case, ECF 205. See ECF 430 at 2. Specifically, Plaintiff says that it “intends to use
                                  15   deposition testimony to impeach testimony and refresh the memories of witnesses as necessary at
                                  16   trial.” Id. Because Defendants did not file a motion to seal any deposition transcripts, Plaintiff
                                  17   believes that Defendants “may no longer maintain their formal or informal AEO designations on

                                  18   transcripts.” Id. Plaintiff also alleges that many depositions were “never formally designated” as

                                  19   AEO under the procedures outlined by the Protective Order. Id.

                                  20          First, as to Plaintiff’s contention that Defendants failed to properly designate the transcripts

                                  21   as AEO, Plaintiff has not provided any evidence thereof. Meanwhile, Defendants have attached

                                  22   several deposition cover pages demonstrating compliance at least with the requirement that

                                  23   “Transcripts containing Protected Material shall have an obvious legend on the title page that the

                                  24   transcript contains Protected Material.” ECF 205 at 4; see ECF 434-5. Consequently, the Court is

                                  25   unable to provide “confirmation that the materials are not properly designated and may be viewed

                                  26   by Mr. Miller.” ECF 430 at 2.

                                  27          Turning to Plaintiff’s request to de-designate AEO material, the Protective Order lays out

                                  28   the process for challenging confidentiality designations. Pursuant to that process, the parties must
                                   1   “provid[e] written notice of each designation it is challenging and describing the basis for each

                                   2   challenge.” ECF 205 ¶ 6.2. The parties are then required to meet and confer “in good faith”

                                   3   regarding the dispute. Id. In conferring, “the Challenging Party must explain the basis for its belief

                                   4   that the confidentiality designation was not proper and must give the Designating Party an

                                   5   opportunity to review the designated material, to reconsider the circumstances, and if no change in

                                   6   designation is offered, to explain the basis for the chosen designation.” Id. The Challenging Party

                                   7   may seek judicial intervention only if it has first engaged in the meet and confer process or

                                   8   established that “the Designating Party is unwilling to participate in the meet and confer process in

                                   9   a timely manner.” Id. ¶ 6.3. Plaintiff says the latter condition is present here: According to Plaintiff,

                                  10   it requested that Defendants review the deposition transcripts and indicate which testimony should

                                  11   remain protected at trial, but Defendants refused to do so. ECF 430 at 2. Specifically, Plaintiff’s

                                  12   counsel attests that they “emailed with David Bloch, counsel for Defendants Zoove, Inc., Virtual
Northern District of California
 United States District Court




                                  13   Hold Technology, LLC, and VHT StarStar, LLC on Monday, February 10, 2020 and spoke again

                                  14   by phone on Tuesday, February 11, 2020.” ECF 430-1 ¶ 5. Defendants respond that “Sumotext

                                  15   has not identified any specific sequences [of AEO testimony] that it wishes to use for cross-

                                  16   examination or other purposes” in the course of this dispute or its pre-trial deposition designations,

                                  17   ECF 393. ECF 434 at 2. As a result, Defendants say, it is Plaintiff who has failed to comply with

                                  18   the challenge process in the Protective Order. Id. at 4.

                                  19          The Court will not lift the protective order as to all deposition transcripts. In the Court’s

                                  20   view, the parties have not engaged in a good faith meet and confer; consequently, the instant dispute

                                  21   is not ripe for the Court’s intervention. The Court agrees with Defendants that, as the party

                                  22   challenging the designations, Plaintiff is required to identify with reasonable specificity the portions

                                  23   of AEO testimony that it believes Mr. Miller needs to review “to prepare for trial.” At that point,

                                  24   the “burden of persuasion” to establish good cause for continued protection rests with Defendants,

                                  25   the Designating Parties. See ECF 205 ¶ 6.3; In re Roman Catholic Archbishop of Portland in

                                  26   Oregon, 661 F.3d 417, 424 (9th Cir. 2011). As it stands, there is no record upon which the Court

                                  27   can “examine factually all the risks and safeguards surrounding inadvertent disclosure” of the

                                  28   relevant testimony, as well as the impact of continued protection upon Plaintiff’s “due process
                                                                                          2
                                   1   right[] . . . to prosecute its claims.” Brown Bag Software v. Symantec Corp., 960 F.2d 1465, 1470

                                   2   (9th Cir. 1992). Plaintiff’s motion is therefore DENIED.

                                   3           The Court notes, however, that the AEO designation does not limit what Plaintiff may

                                   4   introduce at trial for impeachment or any other valid evidentiary purpose. See ECF 205 ¶ 3 (“Any

                                   5   use of Protected Material at trial shall be governed by a separate agreement or order.”). As with the

                                   6   trial exhibits, Defendants must move to seal any portions of deposition testimony that they do not

                                   7   want disclosed at trial.

                                   8           IT IS SO ORDERED.

                                   9

                                  10   Dated: February 20, 2020

                                  11                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
